In an action to recover moneys claimed to be due under a letter of credit, plaintiff appeals from an order granting defendant’s motion for summary judgment and from the judgment entered thereon. Order and judgment unanimously affirmed, with $10 costs and disbursements. The affidavits in opposition to the motion failed to state facts to support the cause of action alleged in the complaint or any other cause of action. On presenting the third draft, appellant failed to submit the documents provided for by the credit. There was no waiver by respondent of the necessity to submit the documents. Present — Nolan, P. J., Adel, Wenzel, MaeCrate and Beldock, JJ.